EXAMINER'S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Karen Henckel on 25 October 2021.
Claims 1, 2, 6, 8-11, 13, 18, and 20-21 have been amended as follows with [[terms in double brackets]] are removed and underlined terms are added.  For claim 1 and claim 9: there are discrepancies between lines 1 of amended claim 1 and claim 9 submitted by Applicant on 3 September 2020 and lines 1 of claim 1 and claim 9 in U.S. Pre-Grant Publication No. 20200395871, therefore the corrections are also included for lines 1 of claims 1 and 9.   
 1. 	A drive device [[means]] for non-resonant linear and/or rotary positioning of an object comprising: 
a base; 
a first actuator group having at least one [[at least one]] piezoelectric or electrostrictive actuator; 
a second actuator group having at least one piezoelectric or electrostrictive actuator; 
a runner having a first portion and a second portion, the first portion and the second portion being configured to be movable toward one another in at least one direction of movement, wherein the second portion of the runner is the object to be positioned or is coupled to the object to be positioned; and 
a controller coupled to the first and second actuator groups, 

wherein one of the first or second actuator groups is configured for a movement in [[the manner of]] accordance with an inertia drive and the other one of the first or second actuator groups is configured for direct or indirect coupling as a coupling actuator group, and 
wherein the controller is configured to generate a control signal for the first and second actuator groups, the control signal having at least one inertia drive signal portion comprising sections with different gradients and a semi-static scan signal portion.

2. 	The drive device according to claim 1, wherein the first actuator group is the one that is configured for movement in [[the manner of]] accordance with [[an]] the inertia drive includes a high-pass filter for partial or full suppression of the semi-static scan signal portion.

6. 	The drive device according to claim 1, wherein the drive device is equipped with a multi-actuator drive for moving the first portion or the second portion of the runner, wherein the first actuator group is the one configured for movement in [[the manner of]] accordance with an inertia drive and is part of the multi-actuator drive.

8. 	The drive device according to claim 1, 
wherein the first actuator group is configured for movement of the first portion of the runner relative to the base in [[the manner of]] accordance with the inertia drive, and 


9. 	A method for non-resonant linear and/or rotary positioning of an object, the method comprising: 
moving a first portion of a runner relative to a base using 
a first actuator group, wherein the first actuator group includes at least one piezoelectric or electrostrictive actuator, 
moving a second portion of the runner relative to the first portion of the runner along a direction of movement using a second actuator group, wherein the second actuator group includes at least one piezoelectric or electrostrictive actuator, 
wherein moving the first portion is performed in [[the manner of]] accordance with an inertia drive and moving the second portion is performed via a direct or indirect coupling, and 
providing a control signal to the first and second actuator groups, the control signal having at least one inertia drive signal portion comprising sections with different gradients and a semi-static scan signal portion.

10. 	The drive method according to claim 9, comprising high-pass filtering of the control signal for the first actuator group which performs the movement in [[the manner of]] accordance with an inertia drive, for partial or full suppression of the semi-static scan signal portion.

11. 	The drive method according to claim 9, comprising low-pass filtering of the control signal for the second [[coupling]] actuator group for partial or full suppression of the inertia drive signal portion.

13. 	A drive device for non-resonant linear and/or rotary positioning of an object, comprising: 
a base; 
a first actuator group having at least one [[at least one]] piezoelectric or electrostrictive actuator; 
a second actuator group having at least one piezoelectric or electrostrictive actuator; 
a runner having a first portion and a second portion, the first portion and the second portion being configured to be movable toward one another in at least one direction of movement, wherein the second portion of the runner is the object to be positioned or is coupled to the object to be positioned; and 
wherein the first and second actuator groups have a control signal connection configured to receive a control signal having at least one inertia drive signal portion comprising sections with different gradients and a semi-static scan signal portion, 
wherein the first actuator group is configured to move the first portion of the runner relative to the base in response to receiving the control signal, 
wherein the second actuator group is configured to move the second portion relative to the first portion of the runner along the direction of movement in response to receiving the control signal, and 
wherein one of the first or second actuator groups is configured for a movement in [[the manner of]] accordance with an inertia drive and the other one of the first or second actuator groups is configured for direct or indirect coupling as a coupling actuator group.

18. 	The drive device according to claim 13 wherein the drive device is equipped with a multi-actuator drive for moving the first portion or the second portion of the runner, wherein the first actuator group is the one configured for movement in [[the manner of]] accordance with [[an]] the inertia drive and is part of the multi-actuator drive.

20. 	The drive device according to claim 13, wherein the first actuator group is the one that is configured for movement in [[the manner of]] accordance with [[an]] the inertia drive includes a high-pass filter for partial or full suppression of the semi-static scan signal portion.

21. 	The drive device according to claim 13, wherein the first actuator group is configured for movement of the first portion of the runner relative to the base in [[the manner of]] accordance with the inertia drive, and wherein the second actuator group couples the second portion of the runner directly or indirectly with the first portion of the runner.	

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 September 2020 and 24 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 11 is objected to under 37 CFR 1.83(a) because they fail to show the detailed steps in the boxes of the schematic flow diagram as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  The boxes 1100, 1200, 1300, 1400, 1500, 1600, 1700, 1800, 1900 and 2000 must have brief labels of the steps.  The three rhombuses of the schematic flow diagram must have the details describing the logical functions.  See MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to follow the example of a proper format for a schematic flow diagram as in the following figure:

    PNG
    media_image1.png
    551
    362
    media_image1.png
    Greyscale


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive device means for non-resonant linear and/or rotary positioning of an object comprising, inter alia, 
wherein the second portion of the runner is the object to be positioned or is coupled to the object to be positioned;
wherein the first actuator group is configured to move the first portion of the runner relative to the base, wherein the second actuator group is configured to move the second portion relative to the first portion of the runner along the direction of movement, 
wherein one of the first or second actuator groups is configured for a movement in accordance with an inertia drive and the other one of the first or second actuator groups is configured for direct or indirect coupling as a coupling actuator group, and 
wherein the controller is configured to generate a control signal for the first and second actuator groups, the control signal having at least one inertia drive signal portion comprising sections with different gradients and a semi-static scan signal portion.
Claims 2-8 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 9 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method for non-resonant linear and/or rotary positioning of an object, the method comprising, inter alia, 
moving a second portion of the runner relative to the first portion of the runner along a direction of movement using a second actuator group, wherein the second actuator group includes at least one piezoelectric or electrostrictive actuator, 
wherein moving the first portion is performed in accordance with an inertia drive and moving the second portion is performed via a direct or indirect coupling, and 
providing a control signal to the first and second actuator groups, the control signal having at least one inertia drive signal portion comprising sections with different gradients and a semi-static scan signal portion.
Claims 10-12 depend directly or indirectly on claim 9 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 13 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive device for non-resonant linear and/or rotary positioning of an object, comprising a drive device for non-resonant linear and/or rotary positioning of an object, comprising, inter alia, wherein the second portion of the runner is the object to be positioned or is coupled to the object to be positioned; and 
wherein the first and second actuator groups have a control signal connection configured to receive a control signal having at least one inertia drive signal portion comprising sections with different gradients and a semi-static scan signal portion, 
wherein the first actuator group is configured to move the first portion of the runner relative to the base in response to receiving the control signal, 
wherein the second actuator group is configured to move the second portion relative to the first portion of the runner along the direction of movement in response to receiving the control signal, and 
wherein one of the first or second actuator groups is configured for a movement in accordance with an inertia drive and the other one of the first or second actuator groups is configured for direct or indirect coupling as a coupling actuator group.
Claims 14-22 depend directly or indirectly on claim 13 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kortschack et al. (U.S. Patent No. 9692323) discloses a method for controlling a linear or rotary multi-actuator drive device providing an improvement for the problems with undesired vibrations and deviations of the actual position of the runner from a target position.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





26 October 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837